2 F.3d 1154
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES OF AMERICA, Appellee,v.Shawn MILLER, Appellant.UNITED STATES OF AMERICA, Appellee,v.Howard CORRICK, Appellant.
Nos. 93-1199, 93-1090.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 18, 1993.Filed:  August 24, 1993.

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Shawn Miller and Howard Corrick appeal their convictions and sentences for drug-related charges.  They contend the evidence was insufficient to support the jury's verdicts.  They also raise arguments about their sentences.  After a careful review of the record, we conclude the government produced sufficient evidence to support the jury's verdicts.  We also conclude that none of the district court's sentence-related findings are clearly erroneous.  Finally, their due process challenge of U.S.S.G. Sec. 2D1.1(c) is foreclosed by this court's contrary holding in United States v. Smith, 961 F.2d 1389 (8th Cir. 1992).  We thus affirm Miller's and Corrick's convictions and sentences.  See 8th Cir.  R. 47B.